Citation Nr: 0906215	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for arthritis has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for residuals of shell fragment wounds of 
the right thigh has been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for residuals of shell fragment wounds of 
the left thigh has been received.

5.  Whether new and material evidence to reopen a claim for 
service connection for residuals of mononucleosis has been 
received.

6.  Whether new and material evidence to reopen a claim for 
service connection for hepatitis has been received.

7.  Whether new and material evidence to reopen a claim for 
service connection for a scar of the right middle finger has 
been received.

8.  Whether new and material evidence to reopen a claim for 
service connection for a scar of the right great toe has been 
received.

9.  Entitlement to service connection for a left ankle 
disability.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for a 
temporomandibular joint disability.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In September 2006, the Veteran and his wife testified during 
a hearing before the undersigned at the RO.  In August 2007, 
the Board remanded the matters for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claims for service connection for bilateral hearing loss 
and tinnitus, as well as the issue of entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities, are addressed in the REMAND portion 
of the decision below and are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed decision dated in August 1999, the RO 
denied service connection for bilateral hearing loss and 
arthritis and declined to reopen claims for service 
connection for residuals of shell fragment wound of the right 
thigh, residuals of mononucleosis, hepatitis, scar of the 
right middle finger, and scar of the right great toe.

2.  In February 1972, the Board denied service connection for 
residuals of a shell fragment wound to the left thigh.  

3.  Evidence associated with the claims file since the August 
1999 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for bilateral hearing loss and raises a reasonable 
possibility of substantiating the claim.  

4.  Evidence associated with the claims file since the August 
1999 denial, when considered by itself or in connection with 
evidence previously assembled, does not create a reasonable 
possibility of substantiating the claims for service 
connection for residuals of shell fragment wound of the right 
thigh, residuals of mononucleosis, hepatitis, scar of the 
right middle finger, scar of the right great toe, and 
arthritis.  

5.  Evidence associated with the claims file since the 
February 1972 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
create a reasonable possibility of substantiating the claim 
for service connection for residuals of a shell fragment 
wound of the left thigh.  

6.  The Veteran's left ankle disability was first 
demonstrated many years after service and is not related to a 
disease or injury during active service.

7.  Sleep apnea was first demonstrated many years after 
service and is not related to a disease or injury during 
active service, and is not due to or aggravated by a service-
connected disability.

8.  Competent evidence is against a link between the 
Veteran's current temporomandibular joint disability and 
service.


CONCLUSIONS OF LAW

1.  The RO's decision in August 1999, denying service 
connection for bilateral hearing loss and arthritis and 
declining to reopen claims for service connection for 
residuals of shell fragment wound of the right thigh, 
residuals of mononucleosis, hepatitis, scar of the right 
middle finger, and scar of the right great toe is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2008).

2.  The Board's February 1972 decision that denied service 
connection for residuals of a shell fragment wound of the 
left thigh is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2008).  

3.  The evidence received since the RO's August 1999 denial 
is new and material, and the claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  The evidence received since the RO's August 1999 denial 
is not new and material; and each of the claims for service 
connection for residuals of shell fragment wound of the right 
thigh, residuals of mononucleosis, hepatitis, scar of the 
right middle finger, scar of the right great toe, and 
arthritis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

5.  The evidence received since the Board's February 1972 
denial is not new and material; and the claim for service 
connection for residuals of shell fragment wound of the left 
thigh is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

6.  A left ankle disability was not incurred or aggravated in 
service, and arthritis of the left ankle may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2008).

7.  Sleep apnea was not incurred or aggravated in service; 
and is not proximately due to, or the result of, the 
Veteran's service-connected chronic tonsillitis.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2008).

8.  A temporomandibular joint disability was not incurred or 
aggravated in service, and arthritis of the temporomandibular 
joint may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  

Through April 2004, March 2006, September 2007, and February 
2008 letters, the RO or VA's AMC notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The September 2007 and February 2008 letters notified the 
Veteran that his previous claims for service connection had 
been denied more than one year ago.  The RO or AMC advised 
the Veteran of the evidence needed to establish each element 
for service connection.  The RO or AMC advised the Veteran of 
the reason for the previous denials and that once a claim had 
been finally disallowed, new and material evidence was 
required for reopening, and also told him what constituted 
new evidence and what constituted material evidence.  These 
letters satisfied the notice requirements of Kent.

Further, there is no indication that any additional action is 
needed to comply with the duty to assist the veteran.  The RO 
or AMC has obtained copies of the service treatment records 
and outpatient treatment records, and has arranged for VA 
examinations in connection with some of the claims on appeal, 
reports of which are of record. The Veteran is not entitled 
to an examination prior to submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2008).  The Veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Applications to Reopen

In March 1971, the RO denied service connection for hepatitis 
on the basis that there was no showing of the disability in-
service or post-service upon VA examination.

In a February 1972 decision, the Board denied service 
connection for residuals of mononucleosis and for residuals 
of shell fragment wounds of each thigh on the basis that, 
although the veteran had disease or injury in service, there 
were no residual disabilities found in-service or post-
service upon VA examination.

Records also reflect that the Board denied service connection 
for scars of the right [middle] finger and of the right great 
toe, and for otitis media and externa with mild impairment of 
hearing in February 1972, on the basis that the scars were 
not demonstrated during service and were first reported post-
service; and there was evidence that an ear condition pre-
existed service, without evidence demonstrating an increase 
in severity during service.

In August 1999, the RO continued to deny the Veteran's claims 
for service connection for residuals of mononucleosis and 
hepatitis, for residuals of shell fragment wound of the right 
thigh, and for scars of the right middle finger and the right 
great toe, on the basis that new and material evidence had 
not been submitted.  The RO also denied the Veteran's claims 
for service connection for bilateral hearing loss and for 
arthritis, on the basis that the evidence did not demonstrate 
the existence of the claimed conditions related to service.

The evidence of record at the time of the last final denial 
of each of the claims includes the Veteran's DD Form 214; his 
service treatment records; post-service treatment records; 
reports of VA examination; and statements in support of his 
claims by the Veteran. 

Regarding his claim for service connection for bilateral 
hearing loss, the service treatment records at the time of 
the Veteran's entry examination in March 1966 show that he 
underwent audiometric testing.  The report of this testing 
reveals pure tone thresholds, in decibels, ASA units 
converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
25
5
LEFT
20
15
30
25
5

Records show that the Veteran was treated in service for 
right earaches and infection.  The Veteran's hearing was 
15/15, bilaterally, for whispered voice at the time of his 
separation from service in April 1970.  Although results of 
audiometric testing in January 1971 were within normal 
limits, one examiner noted a mild sensorineural loss with 
small conductive component for the right ear.  Private 
treatment records revealed a history of draining right ear, 
off and on, prior to military service; and included a 
diagnosis of mild hearing loss both ears at low frequencies 
in June 1971.  Audiologic evaluation in February 1997 
suggested a primarily high frequency sensorineural loss in 
the left ear, and a moderate-to-severe mixed hearing loss in 
the right ear.  

Regarding his claims for residuals of shell fragment wounds 
of each thigh, the service treatment records show that a 
round exploded prematurely and caused fragmentation wounds on 
the Veteran's thighs in August 1967.  There was one puncture 
wound on the right hip.  The wounds were washed, cleansed, 
and dressed.  The Veteran returned to full duty.  No scars of 
either thigh were found upon VA examination in January 1971. 

Regarding his claim for service connection for arthritis, the 
service treatment records show that the Veteran complained of 
painful joints in January 1970.  He reported a history of 
"degenerative osteoarthropathy."  All test results were 
negative.  The post-service treatment records reflect that 
the Veteran was involved in a motor vehicle accident in March 
1987.  Diagnoses at that time included cervical strain, 
lumbar strain, leg length inequality, and degenerative 
changes and pinched nerve in the Veteran's neck.

Regarding his claim for service connection for residuals of 
mononucleosis, the service treatment records include a 
diagnosis of infectious mononucleosis in March 1970.  The 
Veteran was hospitalized for 13 days.  The Veteran reported 
no recurrence of mononucleosis, and none was found on VA 
examination in January 1971.  Also, service treatment records 
were negative for hepatitis, and no such current residuals 
were shown on post-service evaluations.  

Regarding his claim for service connection for scar of the 
right middle finger, the report of VA examination in January 
1971 notes a scar on the medial side of the right middle 
finger.  During a June 1999 VA examination, the Veteran 
reported that his right middle finger got caught on machinery 
while he worked in the laundry in service; the tip was nearly 
avulsed, and then stitched up.  His current symptoms included 
paresthesias and numbness approximately two or three times a 
month, and a mild decrease in dexterity with this hand.  The 
assessment was scar, right middle finger.

Regarding his claim for service connection for scar of the 
right great toe, the report of VA examination in January 1971 
reflects that the right great toe was smooth and 
asymptomatic.  During a June 1999 VA examination, the Veteran 
reported that he had walked from the showers in service, and 
slipped and struck his right great toe on some lockers.  
There was a 2-centimeter laceration, which was stitched.  
Examination revealed no visible scar or ongoing problems.

The present claims were initiated by the Veteran in January 
2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

        A.  Bilateral Hearing Loss

Regarding his claim for service connection for bilateral 
hearing loss, the Veteran testified that he was exposed to 
acoustic trauma during naval service as a gunner on a 50-
caliber machine gun, and without ear protection.  He was also 
exposed to acoustic trauma when a round exploded prematurely, 
and he sustained shell fragment wounds in August 1967.  
Records also reflect that the Veteran had not previously 
claimed that his bilateral hearing loss was due to acoustic 
trauma in service.

The newly submitted evidence is relevant to the Veteran's 
claim.  While the Veteran's testimony is not competent to 
establish a link between his current bilateral hearing loss 
and in-service acoustic trauma, he is competent to offer 
statements of first-hand knowledge of his in-service and 
post-service experiences.  Here, the additional evidence 
shows a current bilateral hearing loss disability and post-
service treatment for bilateral hearing loss.  The Veteran's 
testimony of acoustic trauma which is presumed credible, the 
findings of a current bilateral hearing loss disability, and 
evidence showing a continuity of symptomatology of hearing 
loss both in-service and post-service raise a reasonable 
possibility of substantiating the claim for service 
connection.

Hence, the Veteran's claim for service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108.

B.  Residuals of Shell Fragment Wounds of Each Thigh, 
Residuals of Mononucleosis, and Hepatitis  

Regarding his claims for service connection for residuals of 
shell fragment wounds of each thigh, the Veteran testified 
that he loses his balance occasionally when standing up and 
that he has all kinds of problems with his legs.  He also 
described a prematurely exploding round of artillery in 
service and noted that fragments were removed from his 
thighs.

Regarding his claims for service connection for residuals of 
mononucleosis and hepatitis, the Veteran testified that he 
had mononucleosis and hepatitis at the same time in service 
and that he was hospitalized in service.  The Veteran also 
testified that he currently took no medications for either 
mononucleosis or hepatitis.

While the Veteran's testimony is new in that it was not 
previously of record, the testimony is cumulative of evidence 
already of record.  The evidence of record already reflects 
the Veteran's shell fragment wounds in service and his in-
service hospitalization for mononucleosis.   What is missing 
to award service connection is competent medical evidence 
that the Veteran has current residuals or current 
disabilities as a result of the documented in-service 
incidents-primarily, current findings of scars on each 
thigh, and current diagnoses or findings of residuals of 
mononucleosis and hepatitis associated with service.  The 
newly submitted records do not reflect such evidence.  Hence, 
the evidence is not material for purposes of reopening the 
claims for service connection for residuals of shell fragment 
wounds of each thigh, residuals of mononucleosis, and 
hepatitis.

C.  Scar of the Right Middle Finger, Scar of the Right 
Great Toe, and Arthritis

Regarding his claim for service connection for scar of the 
right middle finger, the Veteran testified that he was 
working in the laundry aboard ship in service and that his 
hand and finger got caught between the extractor and the drum 
and cut his finger down to the bone.  He got stitches at the 
time.  The Veteran also testified that his finger locked at 
times, was painful, and that he could no longer close his 
fingers.

Regarding his claim for service connection for scar of the 
right great toe, the Veteran testified that he injured his 
right toe when he slipped and fell.  He continued to have a 
sharp stabbing pain in his toe.

Regarding his claim for service connection for arthritis, the 
Veteran testified that he was diagnosed with degenerative 
arthritis while in service; and that he had multiple problems 
with arthritis throughout his body.

Here, the Veteran's testimony is new in that it was not 
previously of record; however, the testimony is cumulative 
and redundant of evidence already of record.  While the 
veteran is competent to offer statements of first-hand 
knowledge that he injured his right middle finger and right 
great toe in service, and experienced joint pains in service, 
as a lay person he is not competent to render a probative 
opinion on a medical matter, such as the etiology of any 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

What is missing to award service connection is competent 
medical evidence that links a current scar of the right 
middle finger to an in-service incident-primarily, the 
injury while doing laundry work as reported by the Veteran; 
that links a current scar of the right great toe or residuals 
to an in-service incident-primarily, the slip and fall as 
reported by the Veteran; and that links a current diagnosis 
of arthritis to an in-service incident-primarily, joint 
pains noted in service treatment records.  The newly 
submitted evidence does not link current disabilities with 
service.  Hence, the evidence is not material for purposes of 
reopening the claims for service connection for scar of the 
right middle finger, scar of the right great toe, and 
arthritis.

Absent evidence of a nexus between the currently shown 
disabilities and service, the newly received evidence does 
not raise a reasonable possibility of substantiating the 
claims.  As new and material evidence has not been received, 
each of the claims for service connection for scar of the 
right middle finger, for scar of the right great toe, and for 
arthritis is not reopened.

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records of the 
veteran's entry report no defects.

        A.  Left Ankle Disability

Service treatment records contain neither complaints nor 
findings of injury, disease, nor trauma involving the 
Veteran's left ankle.  A left ankle disability was not found 
in service.

There is no evidence of arthritis of the left ankle 
manifested to a compensable degree within the first post-
service year.  Thus, service connection on the basis of 
presumptions referable to chronic diseases is not warranted.  

Private treatment records, dated in November 1993, include an 
assessment of pes planus with probable chronic arthritic 
condition of left lateral malleolus.  There have been no 
reports of symptomatology between the time of service, and 
these initial findings.  

During a June 1999 VA examination, the Veteran reported that 
his left foot arch had decreased in size during service and 
had steadily been collapsing.  The Veteran reported a swollen 
left foot that caused him problems two or three times a 
month.  Examination revealed that the Veteran's left foot 
appeared to actually collapse and to widen when the Veteran 
stood barefoot on hard ground.  There was no swelling, 
malalignment, or effusion of the left ankle.  The diagnosis 
was left arch of the foot collapse.

Records show that the veteran subsequently underwent surgery, 
including fusion, in November 2003.  The post-operative 
diagnosis was left planovalgus deformity with talonavicular 
degenerative joint disease, sutalar degenerative joint 
disease, and tendo-Achilles contracture.

VA outpatient treatment records, dated in July 2005, revealed 
degenerative changes of the left ankle with decreased range 
of motion and tenderness.

In September 2006, the Veteran testified that he had hurt his 
left ankle at the same time when he walked from the showers 
in service, and slipped and struck his right great toe on 
some lockers.  He continued to have pain and swelling of the 
left ankle when walking.

Notwithstanding that examiners diagnosed a left ankle 
disability many years post-service in November 1993, there 
were no manifestations of pertinent disability in service and 
the competent evidence fails to establish a continuity of 
symptomotology of a left ankle disability following military 
service.  While the veteran contends that the disability had 
its onset in service, there is no competent evidence linking 
a left ankle disability with injury or disease in service, 
and no competent evidence establishing the onset of the 
disability in service.  

        B.  Sleep Apnea

Service treatment records contain neither complaints nor 
findings of problems sleeping or a sleep disorder.  Sleep 
apnea was not found in service.

Private hospital records, dated in September 2000, include a 
post-operative diagnosis of sleep apnea.  At that time the 
Veteran reported a several month history of snoring.  There 
have been no reports of symptomatology between the time of 
service and these initial findings.  

The report of an April 2004 VA examination includes a 
diagnosis of residuals of chronic tonsillitis, which was 
thought to be contributing to the Veteran's obstructive sleep 
apnea.  Records reflect that Veteran continued to have oxygen 
desaturation during sleep status-post tonsillectomy.  
Residuals of tonsillectomy and uvulectomy included mild 
choking with eating and drinking.

A pulmonary sleep study conducted in May 2006 revealed a 
diagnosis of moderate obstructive sleep apnea.

Notwithstanding that examiners diagnosed sleep apnea many 
years post-service in September 2000, there were no 
manifestations of pertinent disability in service, and the 
competent evidence fails to establish a continuity of 
symptomotology of sleep apnea following military service.

In September 2006, the Veteran testified that his doctors 
eluded that all the problems that he had with his tonsils and 
throat may be part of what caused his sleep apnea.  The 
veteran contended that service connection for sleep apnea is 
warranted on the basis that his sleep apnea was proximately 
due to or a result of his service-connected chronic 
tonsillitis.

The Board notes that service connection has been in effect 
for chronic tonsillitis since April 1970.  A 0 percent 
(noncompensable) disability rating has been in effect since 
then.

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The regulation has 
been interpreted as permitting secondary service connection 
where a service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. App.  
439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

In this case, a VA examiner in April 2004 noted that the 
Veteran's residuals chronic tonsillitis "was thought to be 
contributing to obstructive sleep apnea."  However, the 
examiner also concluded that the Veteran continued to have 
oxygen desaturation during sleep even after undergoing a 
tonsillectomy.  Nor was sleep apnea listed as a residual of 
the tonsillectomy.  Here, therefore, competent evidence 
weighs against a finding that the veteran's sleep apnea is 
proximately due to or the result of his service or the 
service-connected chronic tonsillitis.

        C.  Temporomandibular Joint Disability

Service treatment records, dated in September 1969, show that 
the Veteran complained of "arthritis" affecting mainly his 
temporomandibular joint.  In February 1970, records reveal a 
four-day history of persistent swelling about the left 
temporomandibular joint.  The Veteran reported having strep 
throat about a week ago; mumps were ruled out.  The Veteran 
was subsequently hospitalized and treated for infectious 
mononucleosis. 

There is no evidence of arthritis of the temporomandibular 
joint manifested to a compensable degree within the first 
post-service year, to warrant service connection on the basis 
of presumptions referable to chronic diseases.

In September 2006, the Veteran testified that he had problems 
with his temporomandibular joint since service.  The joint 
locked at times, and caused difficulty with chewing.

During a July 2008 VA dental examination, the Veteran 
reported that his jaw began popping on the right side when 
closing from maximum opening in service.  He attributed this 
to being hit several times in the jaw while moving equipment, 
and possibly from a machine gun explosion.  Current symptoms 
included jaw popping about twice a month, which caused pain.  
The diagnosis was probable disc damage left temporomandibular 
joint with normal range of motion.  While the examiner noted 
that this may well have started in service, the service 
treatment records did not so document.  Service treatment 
records show no evidence of problems with his 
temporomandibular joint; nor did the Veteran seek treatment 
for the condition.  The examiner noted that the Veteran's 
service treatment records and dental records do not support 
the Veteran's claim of temporomandibular joint dysfunction.

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

Here, the July 2008 examiner reviewed the Veteran's service 
treatment records and dental records, and found that the 
evidence did not support the Veteran's claim of 
temporomandibular joint dysfunction.  The VA opinion is 
factually accurate, fully articulated, and contains sound 
reasoning.  Therefore, the VA opinion is afforded significant 
probative value.  

While the Veteran is competent to describe any popping of his 
jaw that occurred in service, he is not competent to diagnose 
temporomandibular joint dysfunction or relate a current 
temporomandibular joint disability to a previous injury.  
Follow-up records would be expected to reflect this and they 
have not.  A clear preponderance of the evidence is against a 
finding that a temporomandibular joint disability had its 
onset in service.  Thus, service connection for a 
temporomandibular joint disability is not warranted.

        D.  Reasonable Doubt

Because the competent evidence weighs against linking a 
currently shown disability to a service-connected disability 
or to service, the weight of the evidence is against each of 
the claims for service connection.  As the weight of the 
competent evidence is against the claims, the doctrine of 
reasonable doubt is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
bilateral hearing loss is granted.

New and material evidence has not been received; the claim 
for service connection for residuals of shell fragment wounds 
of the right thigh is not reopened.

New and material evidence has not been received; the claim 
for service connection for residuals of shell fragment wounds 
of the left thigh is not reopened.

New and material evidence has not been received; the claim 
for service connection for residuals of mononucleosis is not 
reopened.

New and material evidence has not been received; the claim 
for service connection for hepatitis is not reopened.

New and material evidence has not been received; the claim 
for service connection for scar of the right middle finger is 
not reopened.

New and material evidence has not been received; the claim 
for service connection for scar of the right great toe is not 
reopened.

New and material evidence has not been received; the claim 
for service connection for arthritis is not reopened.

Service connection for a left ankle disability is denied.

Service connection for sleep apnea is denied.

Service connection for a temporomandibular joint disability 
is denied.


REMAND

As the petition to reopen the claim for service connection 
for bilateral hearing loss has been granted, de novo 
consideration of the claim on appeal is appropriate.

A Veteran's report of a continuity of symptomatology and the 
newly submitted evidence of in-service acoustic trauma 
satisfy the requirement for evidence that the current 
condition may be related to service.  Kowalski v. Nicholson, 
19 Vet App 171 (2005).  In this case, while the Veteran 
reported a continuity of bilateral hearing loss and 
intermittent tinnitus, there is no competent medical opinion 
specifically linking either disability to service.

Evidence of a current hearing loss disability-i.e., one 
meeting the requirements of 38 C.F.R. § 3.385-and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). 

Records show complaints of occasional tinnitus in June 1971 
and in June 1999.  In September 2006, the Veteran testified 
that he was exposed to a lot of acoustic trauma, and that the 
ringing in his ears started in service.  

Given the likelihood that the Veteran had in-service acoustic 
trauma while serving aboard ship-particularly associated 
with manning a 50-caliber machine when a round exploded 
prematurely in August 1967, an examination is needed to 
determine whether the Veteran has a current bilateral hearing 
loss disability and tinnitus; and if so, whether either 
disability had its onset during service or is related to his 
active service-to specifically include in-service acoustic 
trauma aboard ship as alleged.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Afford the Veteran a VA audiology 
examination to identify all current 
disability underlying his current 
complaints of bilateral hearing loss and 
tinnitus; and to obtain information as to 
the current nature and likely etiology of 
any current hearing loss and tinnitus of 
either ear.  All appropriate tests and 
studies (to include audiometric testing) 
should be accomplished, and all clinical 
findings should be reported in detail. 

For any hearing loss and/or tinnitus 
found, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that it either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include in-
service acoustic trauma aboard ship while 
manning a 50-caliber machine as reported 
by the Veteran (including in particular 
when a round exploded prematurely in 
August 1967 as noted). 

The examiner should provide a rationale 
for the opinions.  

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, re-adjudicate the 
issues remaining on appeal [to include 
service connection for bilateral hearing 
loss and tinnitus and entitlement to a 
10 percent rating for multiple 
noncompensable service-connected 
disabilities].  If the benefits sought 
are not fully granted, furnish an SSOC, 
before the claims file is returned to the 
Board, if otherwise in order.

No action is required of the Veteran until he is notified by 
the RO or AMC.  The Veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 




(CONTINUED ON NEXT PAGE)
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


